              Case 2:18-cv-01582-MJP Document 112 Filed 07/23/20 Page 1 of 3



1                                                     THE HONORABLE MARSHA J. PECHMAN
2

3

4

5

6

7

8                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
9                                    AT SEATTLE
10

11   MARTHILDE BRZYCKI,
                                                       Case No. 2:18-cv-01582-MJP
12                             Plaintiff,
                                                       PLAINTIFF’S COUNSEL’S MOTION
13
     v.                                                TO WITHDRAW
14
     UNIVERSITY OF WASHINGTON,                         NOTING DATE: AUGUST 7, 2020
15
                               Defendant.
16

17
            Frank Freed Subit & Thomas LLP, counsel for Plaintiff Marthilde Brzycki, moves the
18

19
     court pursuant to Local Rules W.D. Wash. LCR 83.2(b)(1) for an order permitting this firm to

20   withdraw as counsel for Plaintiff in this action. Counsel believe that professional considerations
21   make it appropriate to seek leave to withdraw in this matter.1
22
            Counsel’s withdrawal should not prejudice Plaintiff in pursuing this action. The noting
23
     date for this Motion is three months before the November 9, 2020 bench trial date in this
24

25   matter. See Dkt. 105 (April 20, 2020 Order Setting Trial Date and Related Dates). Because trial

26
     1
      Pursuant to Washington Rule of Professional Conduct 1.6, which imposes a professional duty
27
     on counsel to maintain client confidences, counsel will provide additional information to the
28   Court in camera and under seal pursuant to Court order if necessary for the Court’s
     consideration of this Motion. See Washington Rule of Professional Conduct 1.6(b)(6).
     PLAINTIFF’S COUNSEL’S MOTION                                           FRANK FREED
     TO WITHDRAW - 1                                                     SUBIT & THOMAS LLP
     NO. 2:18-cv-01582-MJP                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                 Seattle, Washington 98104-1798 ~ (206) 682-6711
              Case 2:18-cv-01582-MJP Document 112 Filed 07/23/20 Page 2 of 3



1    in this matter was continued from its original date of April 3, 2020, nearly all of the pretrial
2
     deliverables have already been completed and filed, with the exception of the Findings of Fact
3
     and Conclusions of Law, which are due on October 29, 2020. See id.
4

5
            Counsel certify that this Motion has been served on opposing counsel and on Plaintiff as

6    set forth in the attached Certificate of Service. LCR 83.2(b)(1). Plaintiff’s address and
7
     telephone number are as follows:
8
            Marthilde Brzycki
9           10862 Garden Place South
            Seattle, WA 98178
10
            (206) 457-9669
11
     Id.
12
            DATED this 23rd day of July 2020.
13

14
                                                 FRANK FREED SUBIT & THOMAS LLP
15
                                                 By:/s/ Christie J. Fix
16
                                                 Christie J. Fix, WSBA # 40801
17
                                                 By:/s/ Sean M. Phelan
18                                               Sean M. Phelan, WSBA # 27866
                                                 705 Second Avenue, Suite 1200
19
                                                 Seattle, WA 98104
20                                               Phone: (206) 682 6711
                                                 Email: cfix@frankfreed.com
21                                               Email: sphelan@frankfreed.com
22
                                                 Attorneys for Plaintiff
23

24

25

26

27

28


     PLAINTIFF’S COUNSEL’S MOTION                                         FRANK FREED
     TO WITHDRAW - 2                                                   SUBIT & THOMAS LLP
     NO. 2:18-cv-01582-MJP                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                               Seattle, Washington 98104-1798 ~ (206) 682-6711
              Case 2:18-cv-01582-MJP Document 112 Filed 07/23/20 Page 3 of 3



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on July 23, 2020, I electronically filed the foregoing with the Clerk
3    of the Court using the CM/ECF system which will send notification of such filing to all
4    counsel/parties of record. Copies of the foregoing have also been sent via U.S. Mail and email
5    to Marthilde Brzycki at the addresses listed below:
6

7
            Marthilde Brzycki
            10862 Garden Place South
8           Seattle, WA 98178
            Email: macjasmar@yahoo.com
9

10          DATED at Seattle, Washington on this 23rd day of July 2020.
11

12
                                                   /s/Sarah Gunderson _________________
                                                  Sarah Gunderson
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     PLAINTIFF’S COUNSEL’S MOTION                                          FRANK FREED
     TO WITHDRAW - 3                                                    SUBIT & THOMAS LLP
     NO. 2:18-cv-01582-MJP                                        Suite 1200 Hoge Building, 705 Second Avenue
                                                                Seattle, Washington 98104-1798 ~ (206) 682-6711
